Citation Nr: 1102328	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from February 1979 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2008 by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come before the VA claiming that while she was 
at basic training, she was sexually assaulted on two different 
occasions.  She has further asserted that after basic training, 
and while stationed at her first duty station, she was physically 
assaulted by a senior noncommissioned officer.  She contends that 
as a result of these three assaults, she has developed PTSD and 
asks that the VA grant her benefits for this psychiatric 
disorder.  The RO has denied her claim for benefits and she has 
appealed to the Board for review.  

The appellant's PTSD claim differs from other PTSD claims in that 
the claimed stressors involve physical assault along with 
physical degradation.  In Patton v. West, 12 Vet. App. 272, 278 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) pointed out that there are special evidentiary procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian authorities."  
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2010).

In addition, the claims folder reflects that the Veteran has 
received treatment through VA, a Vet Center and through Tillamook 
Family Counseling Center.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from June 3, 2009.  The RO should also 
contact the appellant to ascertain whether there are any 
additional treatment records relevant to the claim dated after 
her discharge from service.   


Thus, the claim will be remanded to the RO/AMC so that additional 
development may occur with respect to the appellant's claim.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant 
and inform her that, in conjunction with 
her PTSD physical assault claim, she may 
submit alternative forms of evidence, that 
is, evidence other than service records, to 
corroborate her account of in-service 
assaults, and suggest potential sources for 
such evidence.  Such alternative sources 
may include evidence from the following:  
rape crisis center or center for domestic 
abuse; counseling facility; health clinic; 
family members or roommates; faculty 
members; civilian police reports; medical 
reports from civilian physicians or 
caregivers who may have treated the Veteran 
either immediately following the incident, 
or sometime later;   chaplain or clergy  
fellow service persons; or personal diaries 
or journals.  The letter should also notify 
her that, alternatively, evidence of 
behavioral changes following the alleged 
in-service assaults may constitute 
"credible supporting evidence of the 
stressor" pursuant to 38 C.F.R. § 
3.304(f)(3) (2010).  A copy of the 
correspondence should be included in the 
claims folder for review. 

2.  Associate with the claims folder 
medical records pertaining to the Veteran 
that date from June 3, 2009.  

3.  The RO/AMC should contact the appellant 
and ask that she identify all sources of 
medical treatment received since service to 
the present for any psychiatric disorder, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  Any response 
received should be memorialized in the 
appellant's claims folder.

All records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  See 38 C.F.R. § 
3.159 (2010).

4.  After the above steps are complete, the 
RO/AMC should then arrange for a 
psychiatric examination of the appellant.  
The claims folder should be made available 
and reviewed by the examiner.  The examiner 
should diagnose all psychiatric 
disabilities found to be present.  In doing 
so, the examiner must rule in or exclude a 
diagnosis of PTSD.  If PTSD is not 
diagnosed, the examiner should reconcile 
that determination with evidence of record 
showing that the Veteran has been diagnosed 
as having PTSD.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that any found psychiatric 
disability is related to or was caused by 
the appellant's service.  In rendering the 
opinion, the psychiatric examiner is 
requested to review the veteran's service 
treatment records, service personnel 
records, and the other evidence of record 
for the purpose of determining whether the 
records support her contentions that she 
was personally assaulted in service.  In 
this regard, it is noted that the service 
personnel records show that she received 
two Article 15s and was counseled six 
times.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disorder, such 
testing or examination is to be done before 
completion of the examination report.

5.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) her 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


